DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This office action is in response to applicant’s remarks filed 8/17/2021, wherein claims 1, 11, and 12-13 are amended, claims 5-9 and 20 are canceled, and claims 21-47 are newly added. Therefore, claims 1-4, 10-19, and 21-47 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pages 13-14, filed 8/17/2021, with respect to the rejection(s) of claim(s) 1-4, 10-11, and 14-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cabiri (US 2013/0296785) and Cabiri (US 2013/0253434). 
The Examiner notes that within the Applicant’s remarks, filed 8/17/2021, the Applicant states the following: 
“the Examiner acknowledges throughout the Office Action, neither Cabiri '785 nor Cabiri '434 discloses, teaches or suggests a cantilevered arm of the needle shield, as claimed, much less a cantilevered arm of the needle shield that axially translates the needle hub and the injection needle back toward the retracted position from the injection position upon subsequent movement of the needle shield toward the first position, as claimed.” 
The Examiner would like to state that the Examiner’s application of the prior art of Cabiri (US 2013/0296785) in view of Cabiri (US 2013/0253434) is based on the current language of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 2013/0296785; hereinafter “Cabiri ‘785”) in view of Cabiri (US 2013/0253434; hereinafter “Cabiri ‘434”).
With regards to claim 1, Cabiri ‘785 discloses an injector comprising:
an injector housing (Fig. 11A, #112) having a surface configured to contact a skin surface of a user (See Examiner annotated Fig. 11a below, hereinafter referred to as Fig. A below), the surface having an opening therein (See Fig. A below); 
    PNG
    media_image1.png
    357
    654
    media_image1.png
    Greyscale


an injection needle (Fig. 12, #116) supported by the movable needle hub (Fig. 12, #118 and see [0052] “a needle 116 held in a needle holder 118”), the needle hub and the injection needle being axially translatable between a retracted position (See Fig. 12), wherein at least a tip of the injection needle is contained within the injector housing (See Fig. 12), and an injection position (See Fig. 16, although Fig. 16 shows a different embodiment than the embodiment shown in Fig. 12, one skilled in the art would be able to understand that the position of the needle hub and injection needle in this embodiment would be analogous to the position of the embodiment shown in Fig. 12, if in the same position), wherein at least the tip of the injection needle protrudes from the injector housing (See Fig. 16); 
a needle shield (Fig. 12, #122) having a base surface (See arrow of 122 in Fig. 12) defining an aperture (Fig. 12, #129) therein and a cantilevered arm (See Examiner annotated Fig. 12 below, hereinafter referred to as Fig. C) extending from the base surface, the needle shield being movably connected to the injector housing and movable between a first position (See Fig. 16, although the embodiment shown in Fig. 16 is different than the embodiment shown in Fig. 12, one skilled in the art would be able to understand that the first position of the needle shield in Fig. 16 would be analogous to the first position the needle shield of Fig. 12 would be in if in the same position) and a second position (See Fig. 18, although the embodiment shown in Fig. 18 is different than the embodiment shown in Fig. 12, one skilled in the art would be able to understand that the second position of the needle shield in Fig. 18 would be analogous to the 
    PNG
    media_image2.png
    439
    640
    media_image2.png
    Greyscale

wherein:  the needle hub and the injection needle axially translate along an axis (See Examiner annotated Fig. 12 below, hereinafter referred to as Fig. B) from the retracted position to the injection position (See Fig. B); the injection needle extends through the needle shield aperture (See Fig. 16 where #116 extends through #129) in the injection position of the injection needle (See Fig. 16 for the injection position of the injection needle) and the first position of the needle shield (See Fig. 16 for the first position of the needle shield).

    PNG
    media_image3.png
    565
    1058
    media_image3.png
    Greyscale


the injection needle is blocked from extending through the needle shield aperture in the second position of the needle shield, and when the needle shield is in the second position and the needle hub and the injection needle are in the injection position, the needle shield covers the tip of the injection needle and subsequent movement of the needle shield toward the first position axially translates the needle hub and the injection needle back toward the retracted position from the injection position, along the axis.
However, Cabiri ‘434 teaches an injection needle (Fig. 3c, #216) is blocked from extending through a needle shield aperture (Fig. 3c, #229) in a second position (See Fig. 3c) of the needle shield (Fig. 3c, #222), and when the needle shield is in the second position and a needle hub and the injection needle are in an injection position (See Fig. 3c), the needle shield covers a tip of the injection needle and upon subsequent movement of the needle shield toward a first position (See Fig. 4), the cantilevered arm (See arm located at line 222 in Fig. 3c) axially translates the needle hub and the injection needle back toward a retracted position from the injection position, along an axis (See Fig. 3 and Fig. 4 and compare the axially translation of the needle hub and the injection needle back toward a retraction position from the injection position, along an axis).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the injector of Cabiri ‘785 with the teaching of Cabiri ‘434 such that the injection needle is blocked from extending through the needle shield aperture in the second position of the needle shield, and when the needle shield is in the second position and the needle hub and the injection needle are in the injection position, the needle shield covers the tip of the injection needle and subsequent movement of the needle shield toward the first 
The injector of Cabiri ‘785 modified in view of the teachings of Cabiri ‘434 will hereinafter be referred to as the injector of Cabiri.
With regards to claim 2, the injector of Cabiri teaches the claimed invention of claim 1, and Cabiri ‘785 teaches a biasing member (Fig. 12, #70) operatively connected with the injection needle (Fig. 12, #116) to axially translate the needle hub and the injection needle from the retracted position (Fig. 12) to the injection position (Fig. 16) (See [0052] “biasing device 70 is released to push down needle 116, in the same manner as described above” and [0042] “Biasing device 70 is stronger than biasing device 59. Biasing device 70 is arranged to apply an urging force on needle 28 in the direction of arrow 71 (downwards in the sense of the drawings).” The needle 28 recited in [0042] is analogous to the needle 116 in [0052]).
With regards to claim 3, the injector of Cabiri teaches the claimed invention of claim 2, and Cabiri ‘785 teaches the biasing member (Fig. 12, #70) applies a biasing force to drive the needle hub (Fig. 12, #118) and the injection needle (Fig. 12, #116) from the retracted position (Fig. 12) to the injection position (Fig. 16) (See [0052] “biasing device 70 is released to push down needle 116, in the same manner as described above” and [0042] “Biasing device 70 is stronger than biasing device 59. Biasing device 70 is arranged to apply an urging force on needle 28 in the direction of arrow 71 (downwards in the sense of the drawings).” The needle 28 recited 
With regards to claim 4, 
With regards to claim 10, the injector of Cabiri teaches the claimed invention of claim 1, however Cabiri ‘785 is silent with regards to when the needle shield is in the second position and the needle hub and the injection needle are in the injection position, subsequent movement of the needle shield toward the first position indirectly axially translates the injection needle back toward the retracted position.
Nonetheless another embodiment of Cabiri ‘785 teaches that the needle shield (Fig. 10, #32) is in the second position (Fig. 10) and the needle hub and the injection needle (Fig. 10, #28) are in the injection position (Fig. 10), subsequent movement of the needle shield toward the first position (Fig. 7) indirectly axially translates the injection needle back toward the retracted position (See [0041] “Alternatively or additionally, a biasing device 59, such as a coil spring, can be used to retract needle holder 26 back into housing 30 after drug administration. Biasing device 59 is arranged to apply an urging force on needle 28 in the direction of arrow 57 (upwards in the sense of the drawings”) (The biasing device can be used alternatively to the modification made in the rejection of claim 1 such that subsequent movement of the needle shield toward the first position indirectly axially translates the injection needle back toward the retracted position. The axial movement is indirect as the biasing device acts upon the needle holder/needle hub and not the injection needle itself).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the injector of Cabiri with the further teaching of Cabiri ‘785 such that when the needle shield is in the second position and the needle hub and the injection needle are in the injection position, subsequent movement of the needle shield toward the first position indirectly axially translates the injection needle back toward the retracted position. One of ordinary skill in the art would have been motivated to make this modification, as 
The injector of Cabiri modified in view of another embodiment of Cabiri ‘785 will hereinafter be referred to as the injector of Cabiri.
With regards to claim 11, the injector of Cabiri teaches the claimed invention of claim 10, and Cabiri ‘785 teaches that subsequent movement of the needle shield toward the first position (Fig. 14, although Fig. 14 shows a different embodiment than the embodiment shown in Fig. 14, one skilled in the art would be able to understand that the position of the needle hub and injection needle in this embodiment would be analogous to the position of the embodiment shown in Fig. 12 if in the same position) engages the arm of the needle shield with the needle hub to axially translate the needle hub and the injection needle back toward the retracted position (The arm of the needle shield and needle hub are indirectly engaged based on the modification made in Claim 10, such that subsequent movement of the needle shield toward the first position axially translates the needle hub and injection needle back toward the retracted position. See the rejection of Claim 10 above and no further modification is necessary.).
With regards to claim 14, the injector of Cabiri teaches the claimed invention of claim 1, and Cabiri ‘785 teaches that the needle shield (Fig. 14, #122) is generally flush with surface of the injector housing (Fig. 14, #112) in the first position (Fig. 14), and the needle shield is pivoted away from the surface of the injector housing in the second position (See Fig. 12).
With regards to claim 15, the injector of Cabiri teaches the claimed invention of claim 1, and Cabiri ‘785 teaches that the needle shield (Fig. 12, #122) is biased by a force into the second position thereof (Fig. 12) (See [0053] “The movement of needle holder 118 is selectively impeded by a safety latch 122, which is pivotally mounted on housing base 112 about a pivot 
With regards to claim 16, the injector of Cabiri teaches the claimed invention of claim 2, and Cabiri ‘785 teaches that the biasing member (Fig. 12, #70) is a coil spring (See [0042] “a biasing device 70, such as a coil spring”) expandable from a contracted state to an expanded state (See [0052] “biasing device 70 is released to push down needle 116, in the same manner as described above” and [0042] “Biasing device 70 is stronger than biasing device 59. Biasing device 70 is arranged to apply an urging force on needle 28 in the direction of arrow 71 (downwards in the sense of the drawings).” The needle 28 recited in [0042] is analogous to the needle 116 in [0052]. Furthermore, the contracted state of the biasing device can be further seen in Fig. 6 and the expanded state further seen in Fig. 9. By comparing the two figures, it can be seen that the coil spring is expandable from a contracted state to an expandable state) to axially translate the needle hub (Fig. 12, #122) and the injection needle (Fig. 12, #116) from the retracted position (Fig. 12) to the injection position (Fig. 16).
With regards to claim 17, the injector of Cabiri teaches the claimed invention of claim 16, and the injector of Cabiri teaches that when the needle shield (Fig. 12, #122) is in the second position (Fig. 18) and the needle hub (Fig. 12, #118) and the injection needle (Fig. 12, #116) are in the injection position (Fig. 18), subsequent movement of the needle shield toward the first position that axially translates the needle hub and the injection needle back toward the retracted position also compresses the coil spring back toward the contracted state (The modification made in the rejection of Claim 1 teaches the subsequent movement of the needle shield toward the first position axially translates the needle hub and the injection needle back toward the retracted .
Allowable Subject Matter
Claims 12-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 21-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 12, while Cabiri ‘785 in view of Cabiri ‘434 teaches the limitations of Claims 1, as described in the above rejection, Cabiri ‘785 in view of Cabiri ‘434 is silent to the limitations of the needle hub comprises a flanged member, and wherein when the needle shield is in the second position and the needle hub and the injection needle are in the injection position, subsequent movement of the needle shield toward the first position engages the cantilevered arm with the flanged member of the needle hub to axially translate the needle hub and the injection needle back toward the retracted position in combination with the limitations of Claim 1.
As to Claim 13, while Cabiri ‘785 in view of Cabiri ‘434 teaches the limitations of Claims 1, as described in the above rejection, Cabiri ‘785 in view of Cabiri ‘434 is silent to the limitations of a flanged free end configured to engage with the needle hub in combination with the limitations of Claim 1.
As to Claim 18, while Cabiri ‘785 in view of Cabiri ‘434 teaches the limitations of Claims 1, 2, and 16 as described in the above rejections, Cabiri ‘785 in view of Cabiri ‘434 is in combination with the limitations of Claim 1, 2, 16.
As to Claim 19, Cabiri ‘785 in view of Cabiri ‘434 teaches the limitations an injector comprising: an injector housing having a surface configured to contact a skin surface of a user, the surface having an opening therein; an injection needle movably mounted within the injector housing, the injection needle being axially translatable between a retracted position, wherein at least a tip of the injection needle is contained within the injector housing, and an injection position, wherein at least the tip of the injection needle protrudes from the injector housing; a needle shield movably connected to the injector housing and movable between a first position and a second position, the needle shield including an aperture. However, Cabiri ‘785 in view of Cabiri ‘434 is silent to the limitations of a cantilevered arm, the cantilevered arm having a flanged free end partially blocking the needle shield aperture; wherein: the flanged free end clears the injection needle in the first position of the needle shield, permitting the injection needle to extend through the needle shield aperture in the first position of the needle shield, and when the needle shield is in the second position and the injection needle is in the injection position, the needle shield covers the tip of the injection needle and the flanged free end of the cantilevered arm blocks extension of the injection needle through the needle shield aperture.
Claims 21-31 are allowable due to being dependent upon Claim 19.
As to claim 32, Cabiri ‘785 in view of Cabiri ‘434 teaches the limitations An injector comprising: an injector housing having a surface configured to contact a skin surface of a user, the surface having an opening therein; a needle hub movably mounted within the injector housing; an injection needle supported by the movable needle hub, the needle hub and the injection needle being axially translatable between a retracted position, wherein at least a tip of 
Claims 33-47 are allowable due to being dependent upon Claim 32.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783